IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60297
                         Summary Calendar



STERLING E. WILLIAMS, SR.,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:95-CV-875
                       - - - - - - - - - -
                          April 08, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Sterling E. Williams, Sr., appeals from the dismissal of his

complaint for judicial review of the Commissioner’s denial of

social security benefits and from the denial of his post-judgment

motion seeking relief from the judgment.    Williams contends that

the Commissioner’s decision was not supported by substantial

evidence; that Williams’s former attorney engaged in unethical

conduct; and that the Administrative Law Judge (ALJ) should have

recused himself from Williams’s case.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60297
                                -2-

      Regarding Williams’s substantial-evidence contention, we

have reviewed the record and the briefs and we find no reversible

error.   Accordingly, we affirm the district court’s dismissal on

the substantial-evidence issue for the reasons relied upon by the

district court.   Williams v. Chater, No. 3:95-CV-875LS (S.D.

Miss. Feb. 21, 1997)(unpublished).   Regarding evidence presented

after the administrative record and the district-court record

were completed, Williams has not shown that the evidence warrants

remand to the Commissioner for further proceedings.   Latham v.

Shalala, 36 F.3d 482, 483 (5th Cir. 1994).

      The denial of Williams’s post-judgment motion was not an

abuse of discretion.   Youmans v. Simon, 791 F.2d 341, 349 (5th

Cir. 1986).   The record indicates no unethical conduct on the

part of Williams’s attorney.   Williams has not shown plain error

regarding his contention that the ALJ should have recused

himself.   Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428 (5th Cir. 1996)(en banc).   Williams failed to exhaust his

administrative remedies regarding recusal, as he is required to

do.   Muse v. Sullivan, 925 F.2d 785, 790-91 (5th Cir. 1991).

      AFFIRMED.